Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
For the purposes of examination, the phrase “essentially free of” in claims 1-4 has been interpreted in light of paragraph [0024] of the instant specification, which states “As used herein, "essentially free" of a component means that the content of the component is less than 0.1 mol%, preferably less than 0.05 mol%, more preferably less than 0.01 mol% relative to the total number of moles of the constituent components of the silicate glass.”  Consequently, the phrase “essentially free of” will be treated in accordance with the broadest recitation of the explicit definition set forth in the specification, i.e. requiring less than 0.1 mol% relative to the total number of moles of the constituent components of the silicate glass, with respect to whatever component the phrase refers to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodkin et al. (US20040121894, hereinafter referred to as Brodkin).
Regarding claim 1, Brodkin discloses a silicate glass comprising: 65.0 to 90.0 mol% SiO2 (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 64.69 wt. % SiO2, which correlates to 73.07 mol. % SiO2), 4.0 to 15.0 mol% Al2O3 (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 17.79 wt. % Al2O3, which correlates to 11.84 mol. % Al2O3), 1.0 to 10.0 mol% K2O (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 11.34 wt. % K2O, which correlates to 8.17 mol. % K2O), 0.1 to 7.0 mol% Na2O (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 4.24 wt. % Na2O, which correlates to 4.64 mol. % Na2O), and 0.01 to 15.0 mol% CaO (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 1.44 wt. % CaO, which correlates to 1.75 mol. % CaO), the silicate glass being essentially free of B2O3 (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 0.00 wt. % B2O3, which correlates to 0.00 mol. % B2O3), and satisfying the relation {(number of moles of Al2O3)/(total number of moles of RO + R2O)} ≥ 0.70, wherein R in the metal oxide represented by RO represents a metallic element in group 2 or 12 of the periodic table, and R in 2O represents a metallic element in group 1 of the periodic table (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which provides a value of [Al2O3]/[CaO+Li2O+K2O+Na2O] = (11.84)/(1.75+0.45+8.17+4.64) = 0.79).
Regarding claim 2, Brodkin discloses the silicate glass comprises 69.0 to 89.0 mol% SiO2 (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 64.69 wt. % SiO2, which correlates to 73.07 mol. % SiO2), 5.0 to 13.0 mol% Al2O3 (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 17.79 wt. % Al2O3, which correlates to 11.84 mol. % Al2O3), 3.0 to 9.0 mol% K2O (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 11.34 wt. % K2O, which correlates to 8.17 mol. % K2O), 1.0 to 4.0 mo1% Na2O (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 4.24 wt. % Na2O, which correlates to 4.64 mol. % Na2O),
Regarding claim 3, Brodkin discloses the silicate glass is essentially free of ZnO (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is 0.00 wt. % ZnO).
Regarding claim 4, Brodkin discloses the silicate glass is essentially free of MgO, BaO, and SrO (see Brodkin at Page 4, Table 3, Examples 1 & 2, disclosing an example of a glass which is free of MgO, BaO, and SrO).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodkin et al. (US20040121894, hereinafter referred to as Brodkin).
Regarding claim 7, Brodkin discloses the silicate glass further comprises at least one selected from the group consisting of a pigment and an opacifying agent (see Brodkin at [0006], disclosing other additives may be included such as pigments and opacifying agents). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass examples 1 & 2 disclosed by Brodkin to contain a pigment and an opacifying 
Regarding claim 8, Brodkin discloses a composite comprising the silicate glass of claim 1, and a ceramic (see Brodkin at the Abstract, disclosing a dental ceramic comprising a mixture of glass and a glass-ceramic). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass examples 1 & 2 disclosed by Brodkin to additionally contain a ceramic with a reasonable expectation of successfully providing a compound of glass and a glass-ceramic.
Regarding claim 9, Brodkin discloses the ceramic is a zirconia ceramic (see Brodkin at [0006], disclosing other additives may be included such as pigments and opacifying agents) and (see Brodkin at [0020], disclosing the opacifiers include zirconia). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass examples 1 & 2 disclosed by Brodkin to contain a zirconia ceramic with a reasonable expectation of successfully providing a compound of glass and zirconia ceramic. 
Regarding claim 10, Brodkin discloses a sintered body of the composite of claim 8 (see Brodkin at [0022], disclosing at least one glass frit is mixed with at least one glass-ceramic frit and sintered to form a pressable dental ceramic). 
Regarding claim 11, Brodkin discloses a dental product comprising the sintered body of claim 10 (see Brodkin at [0022], disclosing at least one glass frit is mixed with at least one glass-ceramic frit and sintered to form a pressable dental ceramic). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a dental product comprising the sintered body disclosed by Brodkin with a reasonable expectation of successfully providing a dental product.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geb et al. (US5849068, hereinafter referred to as Geb).
Regarding claim 1, Geb discloses a silicate glass comprising: 65.0 to 90.0 mol% SiO2 (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 68.9 wt. % SiO2, which correlates to 75.5 mol. % SiO2), 4.0 to 15.0 mol% Al2O3 (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 14.5 wt. % Al2O3, which correlates to 9.4 mol. % Al2O3), 1.0 to 10.0 mol% K2O (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 8.6 wt. % K2O, which correlates to 6.0 mol. % K2O), 0.1 to 7.0 mol% Na2O (see Geb at 2O, which correlates to 4.6 mol. % Na2O), and 0.01 to 15.0 mol% CaO (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 1.8 wt. % CaO, which correlates to 2.1 mol. % CaO), the silicate glass being essentially free of B2O3 (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 0 % B2O3).
While Geb does not explicitly disclose a glass that satisfies the relation {(number of moles of Al2O3)/(total number of moles of RO + R2O)} ≥ 0.70, wherein R in the metal oxide represented by RO represents a metallic element in group 2 or 12 of the periodic table, and R in the metal oxide represented by R2O represents a metallic element in group 1 of the periodic table, however, Geb does disclose an example of a glass which provides a value of [Al2O3]/[CaO+Li2O+K2O+Na2O] = (9.4)/(2.1+1.8+6.0+4.6) = 0.65 (see Geb at Col. 18, lines 25-44), which is close to the claimed range of equal to or greater than 0.70. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 2, Geb discloses the silicate glass comprising: 69.0 to 89.0 mol% SiO2 (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 68.9 wt. % SiO2, which correlates to 75.5 mol. % SiO2), 5.0 to 13.0 mol% Al2O3 (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 2O3, which correlates to 9.4 mol. % Al2O3), 3.0 to 9.0 mol% K2O (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 8.6 wt. % K2O, which correlates to 6.0 mol. % K2O), and 0.05 to 13.0 mol% CaO (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 1.8 wt. % CaO, which correlates to 2.1 mol. % CaO), the silicate glass being essentially free of B2O3 (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 0 % B2O3). See the above rejection of Claim 1 under Geb for a discussion of the limitation of claim 2 directed towards the satisfying of the claimed relationship which was previously addressed in the grounds of rejection applied to claim 1.
Regarding claim 3, Geb discloses the silicate glass is essentially free of ZnO (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is 0 % ZnO).
Regarding claim 4, Geb discloses the silicate glass is essentially free of MgO, BaO, and SrO (see Geb at Col. 18, lines 25-44, disclosing an example of a glass which is free of MgO, BaO, and SrO). 
Regarding claim 5, Geb discloses the silicate glass has a suitable firing temperature of 1,100°C or more (see Geb at Col. 5, lines 66-67 and Col. 6, line 1, disclosing the ceramic/glass molding composition is fired at a temperature between 800°C and 1300°C). 
Regarding claim 6, the silicate glass has a coefficient of thermal expansion of 11.0 x 10-6K-1 or less as measured in compliance with ISO 6872:2015 (see Geb at Col. 18, lines 25-44, disclosing an example of a glass with a coefficient of thermal expansion of about 8.05*10-6K-1).
Regarding claim 7, Geb discloses the silicate glass further comprises at least one selected from the group consisting of a pigment and an opacifying agent (see Geb at Col. 12, lines 28-29, disclosing the ceramic may be shaded with pigments). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass example disclosed by Geb above to contain a pigment and an opacifying agent with a reasonable expectation of successfully incorporating a pigment and an opacifying agent into the composition of the silicate glass.
Regarding claim 8, Geb discloses a composite comprising the silicate glass of claim 1, and a ceramic (see Geb at Col. 4, lines 7-10, disclosing the invention provides a composition of zirconia and/or alumina, and glass powder which are molded to provide a high strength dental prosthetic). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass example disclosed by Geb above to additionally contain a ceramic with a reasonable expectation of successfully providing a compound of glass and a glass-ceramic.
Regarding claim 9, Geb discloses the ceramic is a zirconia ceramic (see Geb at Col. 4, lines 7-10, disclosing the invention provides a composition of zirconia and/or alumina, and glass powder which are molded to provide a high strength dental prosthetic). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass example disclosed by Geb above to contain a zirconia ceramic with a reasonable expectation of successfully providing a compound of glass and zirconia ceramic.
Regarding claim 10, Geb discloses a sintered body of the composite of claim 8 (see Col. 5, lines 55-56, disclosing the zirconia is sintered). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass example disclosed by Geb above to undergo sintering with a reasonable expectation of successfully sintering the composite.
Regarding claim 11, Geb discloses a dental product comprising the sintered body of claim 10 (see Geb at Col. 4, lines 7-10, disclosing the invention provides a composition of zirconia and/or alumina, and glass powder which are molded to provide a high strength dental prosthetic). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a dental product comprising the sintered body disclosed by Geb above with a reasonable expectation of successfully providing a dental product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731